         Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 1 of 10 Page ID #:683




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         S.E.L., by and through his guardian ad) NO. CV 19-4466-KS
11                                             )
         litem Mercedes Zepeda Lopez,
12                           Plaintiff,        )
                                               ) MEMORANDUM OPINION AND ORDER
13                 v.
                                               )
14                                             )
         ANDREW M. SAUL,1 Commissioner )
15       of Social Security,                   )
16                           Defendant.        )
         _________________________________
17
18                                                  INTRODUCTION
19
20             On May 22, 2019, S.E.L. (“Plaintiff”), by and through his Guardian ad Litem Mercedes
21       Zepeda Lopez (“Plaintiff’s mother”), filed a Complaint seeking review of the denial of
22       Plaintiff’s application for Supplemental Security Insurance (“SSI”). (Dkt. No. 1.) On August
23       14, 2019, the parties consented, pursuant to 28 U.S.C. § 636(c), to proceed before the
24       undersigned United States Magistrate Judge. (Dkt. Nos. 15-17.) On April 28, 2020, the parties
25       filed a Joint Stipulation (“Joint Stip.”). (Dkt. No. 23.) Plaintiff seeks an order reversing and
26
27   1
               The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
     Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended
28   to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.

                                                                1
         Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 2 of 10 Page ID #:684




 1       remanding for further development of the record. (Joint Stip. at 20.) The Commissioner
 2       requests that the ALJ’s decision be affirmed. (Id.) The Court has taken the matter under
 3       submission without oral argument.
 4
 5                                  SUMMARY OF PRIOR PROCEEDINGS
 6
 7             On December 7, 2015, Plaintiff’s mother filed an application for SSI on Plaintiff’s
 8       behalf. (See Administrative Record (“AR”) at 134-43; Joint Stip. at 2.) Plaintiff was born on
 9       June 4, 2011,2 and alleged disability commencing July 1, 2014 based on the following alleged
10       impairments: attention deficit hyperactivity disorder (“ADHD”), aggressive hyperactivity,
11       and lack of sleep.       (AR 50, 134.)         After the Commissioner initially denied Plaintiff’s
12       application (AR 50-59), he requested a hearing (AR 65). Administrative Law Judge Edward
13       C. Graham (“the ALJ”) held a hearing on April 10, 2018. (AR 40.) Plaintiff’s mother testified.
14       (AR 44-49.) On May 9, 2018, the ALJ issued an unfavorable decision, denying Plaintiff’s
15       application. (AR 14-34.) On March 29, 2019, the Appeals Council denied Plaintiff’s request
16       for review. (AR 1-8.)
17
18                             SUMMARY OF ADMINISTRATIVE DECISION
19
20             At the first step of the three-step sequential analysis used to determine whether a child
21       is disabled, the ALJ found that Plaintiff had not engaged in substantial gainful activity since
22       the SSI application date. (AR 23.) At the second step, he determined that Plaintiff had the
23       following severe impairments: conduct disorder, fetal alcohol spectrum disorder, and ADHD.
24       (Id.) At the third step, he concluded that Plaintiff did not have an impairment or combination
25       of impairments that met or medically equaled the severity of an impairment listed in 20 C.F.R.
26
27   2
              Plaintiff was three years old on the date the application was filed and thus met the agency’s definition of a
     “preschool” age child. See 20 C.F.R. § 416.926a(g)(2)(iii). On the date of the ALJ’s decision, Plaintiff met the agency’s
28   definition of “school age.” See 20 C.F.R. § 416.926a(g)(2)(iv).

                                                                2
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 3 of 10 Page ID #:685




 1   part 404, subpart P, appendix 1 (the “listings”) (20 C.F.R. §§ 416.924, 916.925, 916.926). (Id.)
 2   The ALJ then found that Plaintiff did not have an impairment or combination of impairments
 3   that functionally equaled the severity of the listings.3 (AR 23-34.) Accordingly, he determined
 4   that Plaintiff was not under a disability, as defined in the Social Security Act. (AR 34.)
 5
 6                                                   RELEVANT LAW
 7
 8           To qualify for childhood disability benefits, an “individual under the age of 18” must
 9   establish that s/he has “a medically determinable physical or mental impairment, which results
10   in marked and severe functional limitations, and which can be expected to result in death or
11   which has lasted or can be expected to last for continuous period of not less than 12 months.”
12   42 U.S.C. § 1382c(a)(3)(C)(i); 20 C.F.R. § 416.906; see Howard ex rel. Wolff v. Barnhart,
13   341 F.3d 1006, 1013 (9th Cir. 2003) (citation omitted). In assessing whether a child is
14   disabled, an ALJ must use the following three-step sequential evaluation process:
15
16           (1) Is the child engaged in substantial gainful activity? If so, the child is not disabled.
17               If not, proceed to step two.
18           (2) Does the child have a sufficiently severe medically determinable impairment or
19               combination of impairments? If not, the child is not disabled. If so, proceed to step
20               three.
21           (3) Do the child’s impairments meet or medically equal an impairment listed in the
22               listings, or functionally equal the listings (i.e., “functional equivalence”)? If so, and
23               if the impairments satisfy the duration requirement, the child is disabled. If not, the
24               child is not disabled.
25
26   3
             With respect to the six “functional equivalence domains,” the ALJ specifically found that Plaintiff’s impairments
     caused: (1) less than marked limitation in acquiring and using information; (2) less than marked limitation in attending
27   and completing tasks; (3) less than marked limitation in interacting and relating with others; (4) less than marked limitation
     in caring for himself; (5) no limitation in being able to move about and manipulate objects; and (6) no limitation in health
28   and physical well-being. (AR 27-34.)

                                                                  3
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 4 of 10 Page ID #:686




 1   20 C.F.R. §§ 416.924(a), 416.926, 416.926a; see also Social Security Ruling (“SSR”) 09-1p,
 2   2009 WL 396031, at *1 (S.S.A. 2009).
 3
 4                                   STANDARD OF REVIEW
 5
 6         This Court reviews the Commissioner’s decision to determine whether it is free from
 7   legal error and supported by substantial evidence in the record as a whole. 42 U.S.C. § 405(g);
 8   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial evidence is ‘more than a mere
 9   scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind might
10   accept as adequate to support a conclusion.’” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519,
11   522-23 (9th Cir. 2014) (citation omitted). “Even when the evidence is susceptible to more
12   than one rational interpretation, [the Court] must uphold the ALJ’s findings if they are
13   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,
14   1110 (9th Cir. 2012).
15
16         Although this Court cannot substitute its discretion for the Commissioner’s, the Court
17   nonetheless must review the record as a whole, “weighing both the evidence that supports and
18   the evidence that detracts from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d
19   715, 720 (9th Cir. 1988). “The ALJ is responsible for determining credibility, resolving
20   conflicts in medical testimony, and for resolving ambiguities.” Andrews v. Shalala, 53 F.3d
21   1035, 1039 (9th Cir. 1995). The Court will uphold the Commissioner’s decision when the
22   evidence is susceptible to more than one rational interpretation. Burch v. Barnhart, 400 F.3d
23   676, 679 (9th Cir. 2005). However, the Court may review only the reasons stated by the ALJ
24   in her decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn,
25   495 F.3d at 630. The Court will not reverse the Commissioner’s decision if it is based on
26   harmless error, which exists if the error is “‘inconsequential to the ultimate nondisability
27   determination,’ or if despite the legal error, ‘the agency’s path may reasonably be discerned.’”
28   Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (citations omitted).

                                                   4
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 5 of 10 Page ID #:687




 1                                           DISCUSSION
 2
 3         The parties present one disputed issue: whether the ALJ erred by failing to obtain an
 4   expert in an appropriate field of medicine to evaluate the record in its entirety. (Joint Stip. at
 5   4.) For the reasons discussed below, the Court finds that remand is necessary because the ALJ
 6   erred by failing to secure a complete case evaluation from an appropriate specialist based on
 7   the record in its entirety.
 8
 9   I.     Legal Standard
10
11         The Social Security Act states:
12
13         “In making any determination under this subchapter with respect to the disability
14         of an individual who has not attained the age of 18 years . . . the Commissioner of
15         Social Security shall make reasonable efforts to ensure that a qualified pediatrician
16         or other individual who specializes in a field of medicine appropriate to the
17         disability of the individual (as determined by the Commissioner of Social
18         Security) evaluates the case of such individual.”
19
20   42 U.S.C. § 1382c(a)(3)(I). The Ninth Circuit has interpreted § 1382c(a)(3)(I) “to mean that
21   the ALJ is required to make a reasonable effort to obtain a case evaluation, based on the record
22   in its entirety, from a pediatrician or other appropriate specialist, rather than simply
23   constructing his own case evaluation from the evidence in the record.” Howard, 341 F.3d at
24   1014. In Howard, the Ninth Circuit held that although substantial evidence in the record
25   supported the ALJ’s non-disability decision, the ALJ committed reversible legal error because
26   he “failed to rely on a ‘case’ evaluation. Rather, he only relied on the individual evaluations
27   and reports of each separate specialist, which pertained to each of their individual specialties.
28   The ALJ made no effort to have [the claimant’s] case evaluated in its entirety.” Id.

                                                    5
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 6 of 10 Page ID #:688




 1         The Commissioner subsequently issued Social Security Acquiescence Ruling (“SSAR”)
 2   04-1(9), 69 Fed. Reg. 22578 (Apr. 26, 2004). SSAR 04-1(9) states that under Howard, an
 3   ALJ may rely on a “case evaluation made by a State agency medical or psychological
 4   consultant that is already in the record” or “the testimony of a medical expert.” 69 Fed. Red.
 5   At 22580. “When the ALJ relies on the case evaluation made by a State agency medical or
 6   psychological consultant, the record must include the evidence of the [consultant’s]
 7   qualifications,” and the ALJ “must ensure that the decision explains how the . . . consultant’s
 8   evaluation was considered.” Id. Acquiescence rulings are binding on all components of the
 9   Social Security Administration. See 20 C.F.R. § 402.35(b)(1)-(2); Pinto v. Massanari, 249
10   F.3d 840, 844 n.3 (9th Cir. 2001).
11
12   II.    Opinions Reviewed by the ALJ
13
14         In March 2016, Plaintiff Roger A. Izzi, Ph.D. conducted a consultative examination on
15   Plaintiff. (AR 367-72.) He described Plaintiff as hyperactive, and noted that Plaintiff
16   appeared to enjoy a comfortable relationship with his mother until he was told to put an item
17   down, at which point he began kicking and biting her. (AR 368.) Plaintiff impeded Dr. Izzi’s
18   attempt to conduct intelligence testing and he hid under a chair. (AR 370.) Dr. Izzi noted that
19   Plaintiff performed poorly on testing, which he attributed to a lack of cooperation consistent
20   with Plaintiff’s underlying emotional problems. (Id.) He diagnosed Plaintiff with oppositional
21   defiant disorder; he found no limitations in Plaintiff’s ability to understand and respond to
22   increasingly complex instructions, or in his communicative development. (Id.) He assessed
23   that Plaintiff’s ability to appropriately interact with others “may not be limited,” based on his
24   mother’s statements that he got along well with others. (AR 371.) But he noted that Plaintiff’s
25   behavior at the office suggested that he was hyperactive and uncooperative; and his ability to
26   engage in activity for a period of time and at a pace appropriate for his age level “may be
27   limited by his overall level of functioning.” (Id.)
28   //

                                                    6
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 7 of 10 Page ID #:689




 1          In April 2016, Plaintiff’s file was evaluated by non-examining state agency consultant,
 2   Brady Dalton, Psy.D. in connection with his initial disability determination. (AR 53-59.) Dr.
 3   Dalton opined that Plaintiff had a “marked” limitation in the ability to attend and complete
 4   tasks; a “less than marked” limitation in the ability to acquire and use information; and no
 5   limitation in the ability to move about and manipulate objects, and in health and well-being.
 6   (AR 55-56.)
 7
 8   III.   Analysis
 9
10          Plaintiff concedes that the record contains evaluations from two consultative doctors,
11   Drs. Izzi and Dalton. (Joint Stip. at 4-5.) But he emphasizes that those evaluations were
12   offered more than two years prior to the ALJ’s May 2018 decision and argues that the ALJ
13   was required to obtain a more recent medical expert or consultant to review the record in its
14   entirety, including significant additional evidence submitted to the ALJ for the intervening
15   two year period. (Id. at 5-11.)
16
17          The Court declines to decide whether the ALJ’s decision was supported by substantial
18   evidence because, even if it was, remand is appropriate because the ALJ failed to secure a
19   complete case evaluation from an appropriate specialist based on the record in its entirety.
20   Martinez v. Comm’r of Soc. Sec., Case No. CV 13-1092-JPR, 2014 WL 2606150, at *3 (C.D.
21   Cal. June 11, 2014) (citing Vega ex rel. J.G. v. Astrue, Case No. EDCV 11-769-SP, 2012 WL
22   1144407, at *5 (C.D. Cal. Apr. 2, 2012), in which the court remanded for compliance with
23   Howard even though substantial evidence supported ALJ’s decision). Indeed, the ALJ never
24   mentioned Howard or SSAR 04-1(9) in his decision, nor did he cite any medical opinion that
25   satisfied its requirements (see AR 20-34). See 69 Fed. Reg. at 22580.
26
27          The Commissioner contends that the ALJ satisfied Howard and SSAR 04-1(9) because
28   the ALJ partially relied on the opinions of Drs. Dalton and Izzi. (Joint Stip. at 13-15.)

                                                   7
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 8 of 10 Page ID #:690




 1   However, those opinions were offered more than two years prior to the hearing before the
 2   ALJ and significant additional evidence was presented from the intervening period. Therefore,
 3   neither Dr. Dalton nor Dr. Izzi could evaluate Plaintiff based on the “record in its entirety”
 4   because they did not consider any evidence Plaintiff submitted after April 2016. See Martinez,
 5   2014 WL 2606150, at *3 (remanding for compliance with Howard because evaluating doctor
 6   necessarily failed to evaluate Plaintiff based on the record in its entirety because he wrote his
 7   report more than a year before the hearing and did not consider evidence Plaintiff later
 8   submitted); S.C.L.C. by and through Greene v. Astrue, Case No. EDCV 12-049-JPR, 2013
 9   WL 12204319, at *3 (C.D. Cal. Jan. 14, 2013) (remanding because assuming evaluators were
10   qualified to make their assessments and the ALJ relied on their reports to satisfy Howard, they
11   necessarily failed to evaluate Plaintiff based on the “record in its entirety” because they wrote
12   reports a few months before the hearing and did not consider evidence Plaintiff submitted at
13   the time of the hearing or later to the Appeals Council); Willmett ex rel. A.P. v. Astrue, 2011
14   WL 3816284, at *4 (E.D. Cal. Aug. 25, 2011) (noting that ALJ never mentioned Howard or
15   SSAR ruling, and remanding because, inter alia, state evaluators necessarily never saw some
16   record evidence); Robinson v. Astrue, 2010 WL 3733993, at *4 (E.D. Cal. Sept. 21, 2010)
17   (remanding because to extent ALJ relied on state consultants’ evaluations, they were prepared
18   two years before hearing and doctors did not consider evidence developed in those two years).
19
20         The ALJ’s failure to secure a more recent case evaluation is not harmless error because
21   the evidence submitted from between April 2016 and the May 2018 decision date is arguably
22   material to an evaluator’s view of the record and to the ALJ’s disability determination. For
23   instance, the record contains a May 2016 letter authored by Elyse Schoenwald, MSN, RN,
24   CPNP-PC, PMHS, of the behavior neurodevelopmental program at Stramski Children’s
25   Development Center, noting that Plaintiff displayed maladaptive behaviors consistent with his
26   ADHD, severe mood dysregulation, temper tantrums, aggression, self-injurious behaviors,
27   oppositional defiant behaviors, and sensory processing deficits. (AR 351.) Schoenwald
28   recommended that Plaintiff undergo “intensive home behavioral interventions with parent

                                                    8
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 9 of 10 Page ID #:691




 1   training.” (Id.) And a May 2016 letter authored by Anjuli R. Kumar, M.D., who treated
 2   Plaintiff at the Pediatric Gastroenterology Associates of Southern California, noted that
 3   Plaintiff exhibited “a lot of aggression and violence” in the office during their meeting, and he
 4   recommended evaluation and services to assist with Plaintiff’s public conduct. (AR 336.)
 5
 6         Furthermore, in June 2016, Laura Vargas, M.S., completed a Functional Behavioral
 7   Assessment summarizing Plaintiff’s treatment at Inspira Behavior and Advocacy Specialists.
 8   (AR 393-406.) She observed as follows. Plaintiff became upset when asked to wait or
 9   instructed to engage in tasks other than his current task; when upset, he engaged in self-
10   injurious behaviors during uncontrollable environmental changes or changes in routine; and
11   he struggled to control emotions when denied access to a preferred toy/object. (AR 398.)
12   Plaintiff demonstrated affection toward his family, but his interactions were often
13   inappropriate, including tantrum behavior during assessment and profane language when
14   given instructions.    (Id.)   Vargas opined that Plaintiff functioned “extremely low” in
15   communication, community use, functional pre-academics, home living, health and safety,
16   leisure, self-care, self-direction, and social functioning. (AR 397-98.) She recommended 18
17   hours per week of direct intervention and 12 hours per month of supervision. (AR 406.) In
18   October 2016, Lauren Wu, M.D., reported that Plaintiff showed aggressive behavior during
19   the duration of his 30 minute visit. (AR 437.) He cursed loudly at his mother, grabbed her
20   face, screamed directly into her face and ear multiple times, hit his mother with a fist, and spit
21   on his mother and on the examiner. (Id.) Dr. Wu noted that Plaintiff’s behaviors had not
22   improved during prior attempts at behavioral therapy. (Id.)
23
24         Even assuming the ALJ considered these opinions or any other relevant evidence from
25   between April 2016 and May 2018, it is clear that the record is replete with evidence that
26   should have been, but was not, reviewed by an appropriate evaluator or medical specialist as
27   part of the record in its entirety. See Martinez, 2014 WL 2606150, at *3 (citing Robinson and
28   Godwin ex rel. V.E. v. Comm’r of Soc. Sec., 2010 WL 1337745, at *4 (D. Ariz. Mar. 31, 2010)

                                                    9
     Case 2:19-cv-04466-KS Document 24 Filed 05/21/20 Page 10 of 10 Page ID #:692




 1   (noting that “while it is true that the ALJ did not give much weight to the medical examinations
 2   conducted by [certain doctors], that medical evidence was nonetheless in the record” and under
 3   Howard should have been considered as part of the “case-wide” evaluations by state agency
 4   doctors)). Accordingly, this matter must be remanded for compliance with Howard.4
 5
 6                                                      CONCLUSION
 7
 8
             Accordingly, for the reasons stated above, IT IS ORDERED that the decision of the
 9
     Commissioner is REVERSED AND REMANDED for further administrative proceedings
10
     consistent with this Order.
11
12
             IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of this
13
     Memorandum Opinion and Order and the Judgment on counsel for plaintiff and counsel for
14
     defendant.
15
16
             LET JUDGMENT BE ENTERED ACCORDINGLY.
17
18
     DATE: May 21, 2020
19
                                                                       ____________________________________
20                                                                             KAREN L. STEVENSON
21                                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24   4
              In Howard, unlike here, the claimant requested that a medical expert testify at the hearing and the ALJ declined.
     341 F.3d at 1010-11, 1014 n.2. Still, it is an ALJ’s obligation to ensure that § 1382c(a)(3) is followed. See id. at 1014 &
25   n.2 (interpreting statute to require ALJ “to make a reasonable effort to obtain a case evaluation, based on the record in its
     entirety, from a pediatrician or other appropriate specialist, rather than simply constructing his own case evaluation from
26   the evidence in the record,” and noting “distinction” between having expert evaluate claimant based on expert’s particular
     specialty, and having an expert evaluate a claimant’s case in its entirety”). Accordingly, the Commissioner’s argument
27   that the ALJ’s decision should be upheld on the basis that the ALJ had no obligation to obtain a medical expert’s review
     of the full record and that Plaintiff failed to ask the ALJ to supplement the record (Joint Stip. at 12-13), is contrary to the
28   weight of authority.

                                                                  10
